Mason, J.
(dissenting) : I agree that the legislature can not give away public property, without legal or moral consideration, merely to enrich an individual. This seems to me to be a necessary corollary of the well-established rule that a tax can not be imposed for any but a public purpose. Money that has been produced by taxation can not be expended for a purely private purpose, and property that could be sold, thereby lessening the amount necessary to be raised by taxation, *429would seem to stand on the same footing. The legislature, however, may expend money or convey the property of the state in recognition of moral claims of which a court could take no cognizance. The substantial effect of the statute involved is to declare that the state waives its right to claim certain land to which it may have a legal title, but which for more than twenty years, during which time its value has greatly increased, has been supposed to be private property, has been bought and sold and improved by persons acting in good faith, and held by an adverse possession that- would have barred the claim of any one but the sovereign, all with the acquiescence of the public through its officers and representatives, including the legislature. If these conditions existed, and the legislature must be deemed to have so found, I think it was a fair question of legislative policy whether as a matter of honor and morals the state should not relinquish its claims. The legislature may expend money in recognition of a moral obligation (37 Cyc. 723), and in any case admitting of a reasonable difference of opinion the legislative decision that such an obligation exists is not open to review by the courts. A situation quite analogous to that here presented arises where a claim against the public originates under a statute which is later decided to be unconstitutional, and the legislature thereafter undertakes to provide for its payment. An act of congress, appropriating money for the payment of bounties to the manufacturers of sugar, was assailed on the ground that the bounty act itself was void. The supreme court of the United States decided that, assuming the original act to be unconstitutional, congress, under the granted power “to pay the debts” of the nation, could recognize these claims and provide for their payment. The case *430has been cited approvingly by a number of state courts. In the opinion it was said:
“The term ‘debts’ includes those debts or claims which rest upon a merely equitable or honorary obligation, and which would not be recoverable in a court of law if existing against an individual. The nation, speaking broadly, owes a ‘debt’ to an individual when his claim grows out of general principles of right and justice; when, in other words, it is based upon considerations of a moral or merely honorary nature, such as are binding on the conscience or the honor of an individual, although the debt could obtain no recognition in a court of law. ... In regard to the question whether the facts existing in any given case bring it within the description of that class of claims which Congress can and ought to recognize as founded upon equitable and moral considerations and grounded upon principles of right and justice, we think that generally such question must in its nature be one for Congress to decide for itself. Its decision recognizing such a claim and appropriating money for its payment can rarely, if ever, be the subject of review by the judicial branch of the government.” (United States v. Realty Company, 163 U. S. 427, 440, 444.)
It would be unconscionable for an individual to claim property as his own, when for twenty years he had allowed others to act upon the supposition that it was theirs. I do not believe the fact that free governments are instituted for the equal protection of their people disables a state from observing in its own conduct the standard applied to individuals of fairness and honor, even to the extent of waiving a right which the law gives it. For the reasons indicated I am persuaded of the validity of the statute in question.